Citation Nr: 1027403	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-12 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim for service connection for asthma.

2.  Whether new and material evidence has been received to reopen 
the claim for service connection for sinusitis.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for sinusitis.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1990 until May 1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

The reopened claims of entitlement to service connection for 
asthma and sinusitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1993 rating decision, the RO denied entitlement 
to service connection for asthma.  The Veteran did not perfect an 
appeal of that decision.

2.  Evidence received since the October 1993 decision does relate 
to an unestablished fact necessary to substantiate the claim for 
service connection for asthma, and does raise a reasonable 
possibility of substantiating the claim.

3.  In an October 1993 rating decision, the RO denied entitlement 
to service connection for sinusitis.  The Veteran did not perfect 
an appeal of that decision.

4.  Evidence received since the October 1993 decision does relate 
to an unestablished fact necessary to substantiate the claim for 
service connection for sinusitis, and does raise a reasonable 
possibility of substantiating the claim.






CONCLUSIONS OF LAW

1.  The October 1993 RO decision which denied the Veteran's claim 
of service connection for asthma is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a); 20.1103 (2009).

2.  Subsequent to the October 1993 RO decision, new and material 
evidence sufficient to reopen the claim for service connection 
for asthma has been received.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  The October 1993 RO decision which denied the Veteran's claim 
of entitlement to service connection for sinusitis is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a); 
20.1103 (2009).

4.  Subsequent to the October 1993 RO decision, new and material 
evidence sufficient to reopen the claim for service connection 
for sinusitis has been received.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(A), 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, 
the Board is reopening and remanding the claims of entitlement to 
service connection for asthma and sinusitis.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.



New and Material Evidence

In this case, the Veteran asserts that he has submitted new and 
material evidence to reopen his claims of entitlement to service 
connection for asthma and sinusitis and that the evidence is 
otherwise sufficient to award service connection for these 
disabilities.

The RO does appear to have reopened the Veteran's claim of 
service connection for asthma and sinusitis, as reflected in the 
April 2008 rating decision and the February Statement of the 
Case, respectively.  However, the question of whether new and 
material evidence has been received to reopen a claim must be 
addressed by the Board regardless of any RO action.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As a general rule, a previously denied claim shall be reopened 
and reviewed if new and material evidence is presented or secured 
with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a). 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis must 
cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to 
review the issue of whether the duty to assist has been 
fulfilled, or undertake an examination of the merits of the 
claim.  The Board will therefore undertake a de novo review of 
the new and material evidence issue.


When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but 
not material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material 
evidence" could be "some new evidence [that] may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability, 
even where it will not eventually convince the Board to alter its 
rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  Once evidence is deemed new and material, the Board can 
proceed to review the claim based on the merits and the entire 
evidence of record.

Asthma

Turning to the specifics of the Veteran's asthma claim, the RO 
denied the Veteran's claim for entitlement to service connection 
for asthma in an October 1993 rating decision.  In denying the 
claim, the RO determined that although the available service 
records showed a reported history of asthma and shortness of 
breath, no treatment was shown for these conditions in service.  
The RO also noted that a September 1993 VA general medical 
examination report found no abnormalities of the respiratory 
system.  At the time of the October 1993 rating decision, the 
evidence of record included the Veteran's available service 
treatment records, which showed the following:  an October 1990 
report of problems breathing, at which time the Veteran was 
diagnosed with a viral syndrome; an October 1991 report of 
shortness of breath and "clogged" sinuses, with a diagnosis of 
"upper respiratory infection; possible bronchitis;" a July 1992 
report of dyspnea and tightness in the chest; an August 1992 
report of occasional shortness of breath and chest pain; and a 
March 1993 report of a history of occasional breathing 
difficulty.    
Also included in the claims file was a September 1993 VA mental 
disorders examination report, showing a reported history of 
asthma, and the September 1993 VA general medical examination 
report, showing a diagnosis of normal physical examination. 

The Veteran filed his application to reopen the previously denied 
claim in November 2007.  In his application, the Veteran reported 
that he was treated in service for asthmatic bronchitis and that 
he has had numerous asthma attacks and breathing problems ever 
since his separation from active duty.  He reported that he 
received treatment for his respiratory condition from private 
physicians.

Subsequently, the RO obtained the Veteran's VA medical treatment 
records dated from January 2007 to November 2009.  A February 
2007 treatment record shows that the Veteran was previously 
diagnosed with asthma.  Subsequent records show treatment for his 
asthma condition.

Associated with the claims file are the Veteran's private 
treatment records showing treatment for respiratory conditions.  
The Veteran was noted to have a history of asthma in an April 
1997 private medical record.  A March 2007 treatment record shows 
a diagnosis of asthmatic bronchitis.  These records also show a 
diagnosis of asthma in May 2007.  No etiology was provided for 
the Veteran's condition.  

In light of the foregoing, new and material evidence has been 
received to reopen the claim for service connection for asthma.  
The new evidence, in part, consists of the Veteran's testimony 
demonstrating a continuity of symptomatology since service, and 
private and VA medical records showing that the Veteran has been 
diagnosed with asthma.  This is clearly new it was not previously 
of record and not previously considered.  It is also material, in 
that it is evidence regarding whether the Veteran currently has 
an asthma diagnosis, which was not of record at the time of the 
October 1993 rating decision, and whether the current diagnosis 
may be related to service.  This evidence is neither cumulative 
nor redundant of other evidence and raises a reasonable 
possibility of substantiating the Veteran's claim.  Therefore, 
reopening the Veteran's claim of service connection for asthma is 
in order.

Sinusitis

With respect to this claim, the record shows that the Veteran's 
claim for service connection was originally denied by way of the 
October 1993 RO rating decision.  In denying the claim, the RO 
determined that a chronic sinusitis condition was not shown in 
service and that there was no objective evidence of chronic 
sinusitis shown during the September 1993 VA general medical 
examination.  At the time of the October 1993 rating decision, 
the evidence of record included the Veteran's service treatment 
records.  These records include an October 1991 assessment of 
"rule out post nasal drip," an October 1991 report of having 
"clogged" sinus with an associated diagnosis of an upper 
respiratory infection, and the Veteran's August 1992 report of 
having frequent hay fever.  The September 1993 VA general medical 
examination report was also of record at the time of the October 
1993 rating decision, along with the September 1993 VA mental 
disorder examination report reflecting a reported history of 
chronic sinusitis.

The Veteran submitted his application to reopen the previously 
denied claim for service connection in November 2007, at which 
time the Veteran reported that he was treated during his military 
service for "breathing problems."  He also stated that he 
continued to experience respiratory problems following his 
separation.

In support of his claim, the Veteran submitted his private 
medical treatment records reflecting treatment for a respiratory 
condition.  A February 1994 treatment record shows that he was 
diagnosed with nasal polyps.  He later underwent surgery for his 
nasal polyps in April 1997; the associated history and physical 
examination report shows that the Veteran had a history of nasal 
obstruction dating back at least to February 1994.  The Veteran 
was also diagnosed with maxillary and ethmoid sinusitis in April 
1997.  

The Veteran's outpatient VA treatment records have been 
associated with the claims file.  These records reflect that the 
Veteran was diagnosed with seasonal allergies in February 2007.  
Additional records show treatment for the allergy condition.

Having reviewed the foregoing, new and material evidence has been 
received to reopen the claim for service connection for 
sinusitis.  The new evidence, in part, consists of the Veteran's 
testimony regarding the continuity of his sinus symptomatology, 
and the medical evidence which now shows that the Veteran has 
been diagnosed with and treated for a sinus disorder.  This 
evidence is clearly new as it was not previously of record and 
not previously considered.  Coupled with the in-service reports 
of respiratory symptomatology, the newly submitted evidence is 
also material in that goes to the question of whether the Veteran 
currently has a sinus disorder which may be related to an in-
service condition.  This evidence is neither cumulative nor 
redundant of other evidence and raises a reasonable possibility 
of substantiating the Veteran's claim.  Therefore, reopening the 
Veteran's claim of service connection for sinusitis is in order.


ORDER

New and material evidence having been received, the claim of 
service connection for asthma is reopened.  To this extent and 
this extent only, the appeal is granted.

New and material evidence having been received, the claim of 
service connection for sinusitis is reopened.  To this extent and 
this extent only, the appeal is granted.


REMAND

As was explained earlier herein, the Veteran's claims of 
entitlement to service connection for asthma and sinusitis are 
being reopened on the basis of new and material evidence; 
however, further development is needed with regard to these 
claims to determine whether service connection is warranted.

As noted above the Veteran has claimed that his currently 
diagnosed asthma and sinus conditions are related to his military 
service.  According to the Veteran, the onset of his claimed 
conditions occurred in service and he has experienced a 
continuity of respiratory symptomatology following his separation 
from active duty.  The Veteran's service treatment records show 
reports of respiratory symptomatology and associated diagnoses to 
include the following:  an October 1990 report of problems 
breathing, at which time the Veteran was diagnosed with a viral 
syndrome; an October 1991 assessment of "rule out post nasal 
drip;" an October 1991 report of shortness of breath and 
"clogged" sinuses, with a diagnosis of "upper respiratory 
infection; possible bronchitis;" a July 1992 report of dyspnea 
and tightness in the chest; an August 1992 report of frequent hay 
fever and occasional shortness of breath and chest pain; and a 
March 1993 report of a history of occasional breathing 
difficulty.    

In September 1993, the Veteran underwent VA examinations.  The 
September 1993 VA mental disorders examination report documents 
the Veteran's reported history of asthma and chronic sinusitis.  
The September 1993 VA general medical examination revealed a 
normal physical examination.  

Subsequently, the RO obtained the Veteran's private and VA 
treatment records which show diagnosed respiratory conditions.  
As noted above, private treatment records show a reported history 
of asthma in April 1997, a diagnosis of asthmatic bronchitis in 
March 2007, and a diagnosis of asthma in May 2007.  The private 
treatment records also show a diagnosis of nasal polyps in 
February 1994 and a diagnosis of sinusitis in April 1997.  

In light of the foregoing, additional development is needed to 
assess the nature, severity, and etiology of his diagnosed 
respiratory disorders.  While the medical evidence includes a 
diagnosis of asthma and sinusitis, the question of etiology 
remains unclear.  Additionally, the Veteran's report of a 
continuity of respiratory symptomatology has not been considered 
by an appropriate examiner in determining the etiology of his 
disorders.  Assistance by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When 
medical evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  The Board needs additional 
information in order to make a determination as to whether the 
Veteran's current diagnoses are related to an in-service 
occurrence or otherwise related to his military service.  As 
such, on remand, the Veteran should be scheduled for a VA 
examination so that a medical opinion can be obtained regarding 
whether any diagnosed respiratory conditions are related to his 
military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to assess the 
nature and etiology of the Veteran's current 
respiratory disorders, including, but not 
limited to asthma and/or sinusitis.  
The entire claims file must be made available 
to the physician designated to examine the 
Veteran, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.  

The examiner is asked to identify all 
respiratory disorders found to be present.  
For any and all current respiratory diagnoses 
made, including but not limited to asthma 
and/or sinusitis, if found, the examiner is 
requested to offer an opinion as to whether 
it is at least as likely as not (i.e., 
probability of 50 percent or greater) that 
any of diagnosed respiratory disorder is 
etiologically related to any documented in-
service reports of respiratory 
symptomatology, or is otherwise related to 
the Veteran's period of active service.  The 
examiner must provide a comprehensive report 
including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusion.  

2.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate the 
Veteran's claims of service connection for 
asthma and sinusitis.  If any benefit sought 
on appeal remains denied, provide the Veteran 
and his representative with a Supplemental 
Statement of the Case and provide him with an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


